Citation Nr: 0932978	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-24 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for low back strain.  

3.  Entitlement to service connection for residuals of a left 
shoulder injury.  

4.  Entitlement to service connection for arthritis, 
bilateral hands, including as secondary to the Veteran's 
service-connected hepatitis B disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a rating in excess of 30 percent for 
hepatitis B. 

7.  Entitlement to total disability based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The Veteran had a period of active initial duty for training 
from September 6, 1985, to October 24, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A November 2006 rating decision denied service 
connection for PTSD.  A June 2007 rating decision denied 
service connection for low back strain, bilateral hand 
arthritis, and the residuals of a left shoulder injury.  An 
April 2008 rating decision denied service connection for 
hepatitis C, a claim for TDIU, and a claim for a rating 
greater than 30 percent for the Veteran's service-connected 
hepatitis B disability.  

In May 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, low back strain, a left 
shoulder injury, a bilateral hands disorder, and TDIU are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The record does not contain probative medical evidence of 
a current hepatitis C disorder.

2.  The Veteran's hepatitis B disability has been productive 
of fatigue, malaise, and anorexia, but it has not been 
productive of a weight loss of 10 to 20 percent of his 
baseline weight of 136 pounds for a sustained period of three 
months or more (or other evidence of malnutrition) at any 
time during the appeal period, and the Veteran has not been 
prescribed bed rest secondary to his hepatitis B disability 
at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  A claimed hepatitis C disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2008).

2.  The criteria for a disability evaluation in excess of 30 
percent for hepatitis B are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic 
Code 7345 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, hepatitis C

The Veteran seeks service connection for a hepatitis C 
disorder, which he says originated at the same time as his 
service-connected hepatitis B disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record contains no evidence of hepatitis C during 
service, and no evidence which suggests that the Veteran 
incurred hepatitis C during active military service.  In a 
letter dated July 16, 2007, the Veteran was notified that 
blood tests were positive for hepatitis C; however, 
laboratory testing done July 19, 2007, was negative for the 
hepatitis C virus.  A computed tomography imaging (CT) scan 
done July 26, 2007, also found no abnormalities "within the 
liver or adjacent organs."  In addition, an August 2007 
Compensation and Pension (C&P) examination found "no current 
evidence of hepatitis C viral infection," and hepatitis C 
antibody was negative.  In fact, there is no record of any 
complaints or treatment for hepatitis C whatsoever at any 
period of time since the claim for service connection was 
filed.  

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence indicates that the 
Veteran does not have a current hepatitis C disorder.  It 
follows that if there is no current disorder there obviously 
is no current disability.  In the absence of competent 
medical evidence of a current disorder, service connection 
for hepatitis C must be denied.  See Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996) and Degmetich, 104 F.3d 1328.  As there 
is no evidence of a current disorder during the appeal 
period, the matter need not be referred for an opinion 
regarding a nexus to a service-connected disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Reasonable doubt has not been accorded since there is no 
evidence of a current disability.  38 C.F.R. § 3.102.

Increased rating, hepatitis B

In a rating decision dated in 1985 the Veteran was granted 
service connection for hepatitis B with hepatomegaly and 
assigned an evaluation of 10 percent.  In August 1996 the 
rating was increased from 10 to 30 percent.  In July 2007 he 
filed a claim for a higher rating.  The Board notes that this 
disability has been continuously evaluated under the 
provisions of Diagnostic Code 7345 throughout the appeal 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Under the provisions of Diagnostic Code 7354 in effect during 
the appeal period, a 20 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 (as 
in effect beginning July 2, 2001); 66 Fed. Reg. 29488-29489 
(May 31, 2001).  A 40 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  Id.  A 60 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  Id.  
The highest rating of 100 percent evaluation is assigned in 
cases of near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Id.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

December 1984 enlistment examination documents the Veteran's 
weight as 136 pounds.  This is the earliest documented weight 
prior to the Veteran's October 1985 diagnosis of hepatitis B.

VA medical records dating from 2005 inform of hepatalgia from 
remote hepatitis.  During a November 2005 Primary Care clinic 
examination the Veteran complained of moderate right upper 
quadrant tenderness, but the physician noted that this was 
secondary to a "modest rib injury 2-3 weeks ago."  During a 
March 2007 rheumatology consult the Veteran reported "no 
abdominal pain."  During a July 6, 2007, Primary Care visit 
the Veteran complained that his liver "'quivers and throbs' 
intermittently" on a daily basis, but denied and nausea or 
vomiting, and the examiner noted that he was not jaundiced.  
The examiner further noted as follows:

I have seen him 7 times in the past 14 
months and this is the first time he has 
complained of chronic liver pain.  

A CT scan done in July 2007, found no abnormality within the 
liver or adjacent organs."

In August 2007 the Veteran was accorded a C&P joint 
examination.  During the examination the Veteran complained 
of right upper quadrant pain, nausea, and vomiting, but not 
on a daily basis.  According to the examiner, the Veteran 
"does not have any incapacitating episodes;" but he averred 
that there was "significant symptoms of fatigue, malaise, 
and anorexia."  He added that the claims file contained a 
progress note dated in June 2007 which showed the Veteran's 
weight to be 160, and noted that the Veteran's weight at the 
time of the examination was 135 pounds; a drop in weight of 
25 pounds in a month and a half.  Physical examination of the 
abdomen found minimal voluntary guarding on palpation of the 
liver, and no noticed hepatosplenomegaly, but the examiner 
did observe that the Veteran was very nervous, anxious, and 
thin, with temporal wasting suggestive of significant weight 
loss.

Treatment records dating from May 2006 chronicle the 
Veteran's weight as follows:

May 2006		161.6 pounds
June 2006		159.9 pounds
December 2006	162.7 pounds
March 2007		162.3 pounds
June 2007		160.7 pounds
July 2007		149.2 pounds
September 2007	127.4 and 131 pounds
November 2007	133 pounds
December 2007	141 and 142 pounds
April 2008		129.5 pounds
July 2008		123.3 pounds
August 2008		123.3 pounds
December 2008	132 pounds
March 2009		146 pounds

During his May 2009 Travel Board hearing the Veteran 
testified that he takes no medication for his hepatitis B 
disability.  See Hearing Transcript, P. 14.

Analysis

The record contains subjective and objective evidence of 
weight loss, daily fatigue, malaise, and anorexia, but there 
is no evidence of a weight loss of at least 10 percent of the 
Veteran's baseline weight of 136 pounds for a sustained 
period of three months or more (or other evidence of 
malnutrition) at any time during the appeal period.  Although 
the Veteran's weight in July and August of 2008 was close to 
10 percent of his baseline weight of 136 pounds, there is no 
evidence of a sustained loss for a period of three months or 
more.  While the VA examiner noted that there was temporal 
wasting suggestive of significant weight loss, the other 
evidence of record, while showing weight loss, does not show 
a sustained loss of weight over his baseline.  By December 
2008, his weight had increased to 132 pounds.  Accordingly, 
the VA outpatient treatment records, which include notations 
of the Veteran's weight over the claim period, are entitled 
to greater probative value.  Moreover, treatment records 
dated in July 2008 attributed the Veteran's weight loss to 
his psychiatric disorders.  There was also no evidence of 
hepatomegaly during the time period covered by this claim.  
See December 2005 VA ultrasound results, a July 2007 VA 
outpatient treatment record and the August 2007 VA 
examination report. There is also no evidence of any 
incapacitating episodes (e.g., symptoms requiring prescribed 
bed rest) secondary to the Veteran's hepatitis B disability 
during the appeal period.  See 38 C.F.R. §§ 4.112, 4.114.  
Accordingly, the criteria for a rating of 40 percent or 
higher are not met at any time during the appeal period.  38 
C.F.R. § 4.114, Diagnostic Code 7345.  

In so finding the Board notes that it has sympathetically 
considered the Veteran's complaints of chronic pain, weight 
loss, gastrointestinal disturbance, and fatigue.  Although 
his statements are certainly probative of observed 
symptomatology (see Barr v. Nicholson, 21 Vet. App. 303 
(2007), his subjective complaints are not sufficient to 
establish all of the criteria required for a higher rating, 
which includes discrete evidence of at least minor weight 
loss and hepatomegaly (see 38 C.F.R. §§ 4.112, 4.114) or 
prescribed bed rest (38 C.F.R. § 4.114, Note (2)).  

The Board notes that the criteria under Diagnostic Code 7345 
changed after the Veteran was granted service connection and 
assigned a disability rating.  Under the old criteria, a 30 
percent evaluation was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000).  Effective July 2, 
2001, the criteria changed.  See 66 Fed. Reg. 29486 (May 31, 
2001).  The new criteria, which were provided above, are 
applicable to this claim as the claim was filed well after 
the effective date of the regulatory change.  Currently, a 30 
percent rating is not available.  Instead, Diagnostic Code 
5345 now provides for ratings of 0, 10, 20, 40, 60, and 100 
percent.  The signs and symptoms exhibited by the Veteran, 
including complaints of chronic pain, gastrointestinal 
disturbance, and fatigue, are contemplated by the currently 
assigned 30 percent rating.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
as stated above, the evidence does not meet the criteria for 
a rating of 40 percent or higher at any time during the 
appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 
(2007).  

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. 
Cir. 2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Also, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.

If the rating criteria reasonably describes the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Veteran is unemployed, and there is no 
evidence that this disability has resulted in marked 
interference with employment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  Moreover, 
the assignment of a 30 percent rating acknowledges that the 
Veteran experiences industrial impairment as a result of the 
disability.  It is also noted that higher ratings are 
available under the schedular criteria, however, his signs 
and symptoms as was discussed above, fit within the schedular 
criteria, and do not meet the requirements for a higher 
rating.  See Thun.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Board further notes that VA treatment records dated in 
March 2009 indicate that the Veteran was encouraged to apply 
for Social Security disability benefits; however, the Board 
finds the evidence of record, which chronicles the Veteran's 
symptoms (including weight loss and treatment history) 
throughout the appeal period, and which includes the 
Veteran's testimony regarding his symptoms, to be more than 
adequate for rating purposes.  In this regard the Board notes 
that the Veteran has not reported that there may be treatment 
records from other sources germane to his claim for an 
increased rating or that he is treated by anyone other than 
VA for residuals of his hepatitis B disability, and VA 
medical records show that he did not have a sustained period 
of weight loss of at least 10 percent of his base weight (see 
38 C.F.R. § 4.112), or suffer from incapacitating episodes 
(see 38 C.F.R. § 4.114, Diagnostic Code 7345 Note (2)), at 
any time during the appeal period.  In addition, the 
reference to Social Security disability benefits was made by 
a psychiatric treatment provider who provided information to 
that agency that the Veteran was unable to work due to 
psychiatric disabilities.  Accordingly, the Board finds that 
further delay in this matter or the Hepatitis C matter for 
the purpose of obtaining Social Security disability benefits 
information is not warranted.  See Soyini, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that, with regard to claims for 
increased-compensation, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
 Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

In a letter dated in February 2008 the Veteran was notified 
of the information and evidence necessary to establish his 
claim for service connection for hepatitis C.  In a letter 
dated in October 2008 he was notified of the information and 
evidence necessary to establish his claim secondary to a 
service-connected disability.  He was apprised in both 
letters of the evidence that VA would seek to provide; and of 
the information and evidence that he was expected to provide.  
He was also apprised of how VA determines disability ratings 
and effective dates.  

As regards the Veteran's claim for an increased rating for 
hepatitis B, the Board notes that a letter from the RO dated 
in July 2007 did not fully comply with the notice 
requirements of Vazquez-Flores since it did not provide the 
Veteran with the applicable rating criteria; however, the 
Veteran was asked in the letter to submit evidence showing 
that his service-connected hepatitis B disability had 
increased in severity.  The Board particularly notes that the 
Veteran was informed that this evidence could be a statement 
from a doctor containing physical and clinical findings; the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests, as well statements from other 
individuals able to describe, from their knowledge and 
personal observations, and how the disability had become 
worse.  Moreover, he was provided with the applicable rating 
criteria, in accordance with Vazquez-Flores, in a May 2008 
letter.  Vazquez-Flores, 22 Vet. App. 37.  The issue was 
thereafter readjudicated by way of a December 2008 statement 
of the case.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and associated with the claims 
file.  The Veteran was also accorded C&P examinations; the 
reports of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duties in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hepatitis C is denied.

Entitlement to a disability rating in excess of 30 percent 
for hepatitis B is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a left shoulder disorder and a low back 
disorder, which he says began during service.  He avers that 
his left shoulder and back were injured when he was pushed 
down a flight of stairs in basic training.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

Service treatment records (STRs) dated September 19, 1985, 
reflect treatment for low back pain of three to four days' 
duration; and STRs dated October 4, 1985, show treatment for 
left shoulder pain.  In addition, VA medical records show 
treatment for left shoulder and low back pain.  However, 
there is insufficient medical evidence on file to establish a 
nexus between service and a current left shoulder or low back 
disorder.  See Espiritu, 2 Vet. App. 492 (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  In accordance with McLendon, and in compliance 
with 38 C.F.R. § 3.159, these claims are remanded for a 
compensation and pension (C&P) examination and opinion.  
McLendon, 20 Vet. App. 79.

The Veteran also seeks service connection for bilateral hand 
pain; which he contends may be secondary to his service-
connected hepatitis B disability.  See 38 C.F.R. § 3.310.  On 
remand he should be accorded an examination with regard to 
this claim.  38 C.F.R. § 3.159; see also McLendon, 20 Vet. 
App. at 83.

The Veteran also seeks service connection for a psychiatric 
disorder, which he avers stems from certain traumatic events 
during basic training.  He reports that he was harassed by 
drill sergeants, whom he said threatened to kill him.  He 
said that they punched him, pushed him down a flight of 
stairs, and prevented him from seeking medical treatment.  
Service personnel records (SPRs) do in fact confirm that the 
Veteran was menaced by a sickle wielding noncommissioned 
officer during a counseling session and discouraged from 
seeking medical treatment during a bout of ill health, as 
well as other incidents.  STRs dated October 17, 1985, show 
that the Veteran was referred to mental health services.  
These records which, according to the manual (M21-1MR, Part 
III, Subpart iii, Chapter 2, Section A, 1.a.), are filed 
separately from STRs, should be requested.  38 C.F.R. § 
3.159(c)(2).  Moreover, VA psychiatric treatment records 
dating from at least December 2006 show diagnoses of "PTSD 
secondary to events in basic training;" depression; and 
generalized anxiety disorder.  However, with regard to the 
diagnosis of PTSD, specific stressor(s) were not articulated 
by the treating psychologist, and an opinion as to a nexus to 
service regarding other psychiatric disorders was not 
proffered.  The evidence is thus inadequate for a decision in 
this matter.  Remand for a C&P psychiatric examination, 
including the issue of PTSD, is warranted.  38 C.F.R. § 
3.159; see also McLendon, 20 Vet. App. at 83.

In addition to the foregoing, the Veteran seeks a grant of 
TDIU; however, this issue cannot be address until all of the 
Veteran's appeals for service connection have been resolved.  
The Board thus finds the issue of TDIU is inextricably 
intertwined with his pending claims for service connection.  
Review of the Veteran's appeal for TDIU is therefore 
postponed pending resolution of his appeals for service 
connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  

The Board further notes that correspondence dated in July 
2008 from "HealthPort" advised that in order to obtain 
medical records from Spartanburg Regional Hospital, 
additional identifying information was needed; however, there 
is no record of any follow-up attempt to obtain these 
records.  See 38 C.F.R. § 3.159 (VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency. . . . VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  
While the Veteran reported at the Board hearing that the 
physician may have only treated him for a cold, he did submit 
an authorization for records.  In addition, it is noted that 
the RO did not provide notice in accordance with 38 C.F.R. 
§ 3.159(e) with regard to a July 2008 negative response from 
PACE for psychiatric records.  This must be done on remand.

In addition, VA Mental Health Clinic notes dated in March 
2009 indicate that the Veteran has applied for Social 
Security disability benefits; however, review of the record 
reveals that a request has not been made for Social Security 
records.  On remand a request should be made for all Social 
Security decisional documents and medical records pertaining 
to the Veteran's claim for Social Security disability 
benefits.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (The Court of 
Appeals for Veterans Claims has held that VA's duty to assist 
encompasses obtaining medical records that supported an award 
of Social Security disability benefits as they may contain 
information relevant to VA claims).  Since the claims file is 
being returned it should be updated to include any VA 
treatment records compiled since April 2009.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send notice to the Veteran, in 
compliance with 38 U.S.C.A. §§ 5103, 5103A, 
that informs him of the information and 
evidence necessary to establish a claim for 
service connection on a secondary basis.

2.  Contact the appropriate service 
department/agency and request all of the 
Veteran's in-service mental health 
treatment records, especially those dated 
in or around October 17, 1985.  Associate 
these records with the claims file.

3.  Associate with the claims file all VA 
medical treatment records pertaining to the 
Veteran dating from April 29, 2009.  If no 
such records exist, that fact should be 
noted in the claims folder.  

4.  Request all medical records pertaining 
to the Veteran from Spartanburg Regional 
Hospital in Spartanburg, South Carolina, 
dating from 1985, in accordance with the 
procedures outlined in the July 2008 letter 
from HealthPort, and associate these 
records with the claims file (provided that 
the Veteran provides an updated 
authorization form, if such is necessary).  
If no records are located, that fact must 
be noted in the claims file and notice must 
be provided to the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

5.  Inform the Veteran that PACE provided a 
negative response to VA's September 2008 
request for medical records.  Follow the 
procedures in 38 C.F.R. § 3.159(e).

6.  Contact the Social Security 
Administration and request a copy of 
decisional documents and medical records 
related to the Veteran's application for 
Social Security disability benefits.  

7.  After the development outlined above 
has been accomplished, schedule the Veteran 
for an examination regarding his claims for 
service connection for a low back disorder, 
a left shoulder disorder, and a bilateral 
hand disorder.  The claims file must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that a 
low back disorder, a left shoulder 
disorder, and a bilateral hand disorder, if 
found, was incurred during active military 
service.  

If the examiner responds in the negative to 
the above question with regard to the issue 
of service connection for a bilateral hand 
disorder, then the examiner must opine as 
to whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current hand disorder is 
due to a service-connected disability.  If 
not, is it less likely than not (less than 
a 50 percent probability) or at least as 
likely as not aggravated (permanently 
worsened) by a service-connected 
disability.  The examiner should 
specifically state whether the Veteran has 
a diagnosis of fibromyalgia.  NOTE:  If the 
only diagnosis provided is arthralgia of 
the hands, the examiner must state whether 
arthralgia of the hands is a symptom of the 
Veteran's service-connected hepatitis B 
disability.

A rationale for all opinions proffered must 
be set forth in the report provided.

8.  After the development outlined above in 
Steps 1 to 6 has been accomplished, 
schedule the Veteran for a psychiatric 
examination(s), to include evaluation of 
his claim for PTSD.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examiner must acknowledge 
such review in the examination report.  

The examiner should note that SPRs confirm, 
among other incidents, that the Veteran was 
menaced with a sickle by a noncommissioned 
officer during basic training and his T-
shirt was ripped from his body by a staff 
sergeant.  

All indicated tests should be performed, 
and all findings reported in detail.  If a 
diagnosis of PTSD is deemed appropriate, 
the psychiatrist should specify whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that there is a 
link between the current symptomatology and 
one or more of the events found to be 
established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that said disorder is related to 
active military service.  If not, is it at 
least as likely as not caused by a service-
connected disability, including hepatitis 
B.  If not, is it at least as likely as not 
aggravated (permanently worsened) by a 
service-connected disability, including 
hepatitis B.  

A rationale for all opinions proffered must 
be set forth in the report provided.

9.  After completion of all of the above and 
any further development deemed necessary, 
readjudicate all of the issues on appeal, 
including the Veteran's appeal for TDIU.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


